DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on: 12/23/2021.
Claims 16 – 33 are pending.
Claim 27 has been amended.

Allowable Subject Matter
Claims 16 – 33 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 16, the prior art of record does not teach claimed limitation: “a first calculation circuit configured to calculate a first error voltage as a difference of the first voltage in one operating cycle (VSW1[n-1]) and in a next subsequent operating cycle (VSW][n]); a first fault circuit configured to provide a first fault output indicative of a fault in response to an absolute value of the first error voltage exceeding a short-circuit-trip level; a second measuring circuit configured to measure a second voltage, VSW2, at the switching node in the second state in which the first and second sets of the level-setting
capacitors are being respectively discharged and charged” in combination with all other claimed limitations of claim 1.
Regarding Claims 17 – 26, the claims are allowed as they further limit allowed claim 16.
Claim 27, the prior art of record does not teach claimed limitation: “calculating a first error voltage, using a first calculation circuit, as a difference of the voltage at the switching node in the first state in an operating cycle and a next subsequent operating cycle; calculating a second error voltage, using a second calculation circuit, as a difference of the voltage at the switching node in the second state in an operating cycle and a next subsequent operating cycle” in combination with all other claimed limitations of claim 27.
Regarding Claims 28 – 31, the claims are allowed as they further limit allowed claim 27.
Regarding Claim 32, the prior art of record does not teach claimed limitation: “a first calculation circuit configured to calculate a first error voltage as a difference of the first voltage in one operating cycle (VSW1[n-1]) and in a next subsequent operating cycle (VSW][n]); a first fault circuit configured to provide a first fault output indicative of a fault in response to an absolute value of the first error voltage exceeding a short-circuit-trip level; a second measuring circuit configured to measure a second voltage, VSW2, at the switching node in the second state in which the first and second sets of the level-setting
capacitors are being respectively discharged and charged” in combination with all other claimed limitations of claim 32.
Regarding Claim 33, the claim is allowed as it further limit allowed claim 32.

The closest references are found based on the updated search:
Boshi et al. (US 2021/0311832 A1) discloses a wherein the encoding operation comprises a parity calculation, a single-bit error correction operation, a double-bit error correction operation, a cyclic redundancy check, the calculation of an error correction code, an error detection code, or any of these (see claim 3).
Xu et al. (US 2021/0281154 A1) suggests that the error related signal between the estimated phase of the input signal and the actual phase of the input signal, i.e., the rotor position estimation error related signal, is acquired by processing two input estimated inductance signals with the phase detector of the non-orthogonal phase-locked loop (see claim 1).
Shrivastava et al. (US 2020/0231024 A1) teaches a wherein the controller includes an integrated timer to monitor operation of the eAC compressor, and wherein the controller is further programmed to output a compressor fault error responsive to (i) detection of the timer indicating the eAC compressor has been off for a time-period reflective of the eAC compressor being in a rest state, (ii) detection of an eAC compressor pressure differential being less than a predetermined threshold (see claim 4).


However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 16, 27, and 32, therefore claims 16 – 33 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        1/15/2022